Civil action to set aside deed for lot of land in the city of New Bern, alleged to have been fraudulently procured from the plaintiff by the defendant.
From a verdict and judgment in favor of plaintiff the defendant appeals, assigning errors. *Page 793 
The controversy on trial narrowed itself to an issue of fact, determinable alone by the jury. A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
There is a sharp conflict in the evidence on the issue of liability, but this was purely a question of fact; the jury has determined the matter against the defendant; there is no reversible error appearing on the record; the exceptions relating to the admission and exclusion of evidence, and those to the charge, must all be resolved in favor of the validity of the trial; the case presents no new question of law, or one not heretofore settled by our decisions; it only calls for the application of old principles to new facts. The verdict and judgment must be upheld.
No error.